Citation Nr: 0023301	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-06 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right little ring finger injury.

3.  Entitlement to service connection for a chronic 
disability manifested by skin rash, fatigue, headaches, 
nervous symptoms, low back pain and shortness of breath due 
to an undiagnosed illness, claimed as secondary to Persian 
Gulf War service.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Commission


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to October 
1981, and from January 1991 to July 1991.  The latter service 
included a tour in the Southwest Asia Theater during the 
Persian Gulf War from February 1991 to June 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions from 
the Baltimore, Maryland, Regional Office (RO).

In a July 1998 rating action, the RO denied service 
connection for hearing loss, presbyopia, and a chronic 
disability manifested by memory loss, sleep disorder, 
dizziness, cramps in legs, runny nose, and numbness of the 
feet due to an undiagnosed illness, claimed as secondary to 
Persian Gulf War service.  The veteran was notified of this 
decision and of his appellate rights in a letter dated on 
August 18, 1998.  The veteran filed a notice of disagreement 
as to these issues in September 1998.  A Statement of the 
Case (SOC) as to these issues was furnished to the veteran 
(and his representative) in March 1999.  However, the veteran 
has not filed a substantive appeal as to these issues.  
Accordingly, it will not be considered at this time.

REMAND

A review of the service medical records reflects that the 
complete records may not be on file.  Significantly, the 
report of the veteran's separation medical examination from 
his first period of active service and the report of the 
veteran's enlistment medical examination from his second 
period of active service have not been associated with the 
claims folder.  Additionally, the service medical records for 
the veteran's tour of active duty in Southwest Asia from 
February 1991 to June 1991 do not appear to be associated 
with the claims file.  It is unclear whether the RO has 
adequately attempted to obtain these records.  In particular, 
although the RO apparently sent written requests to the 
National Personnel Records Center (NPRC), it is unclear 
whether the veteran's Army National Guard unit(s) were 
directly contacted.

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

1.  The RO should contact and request the 
veteran to provide any additional Army 
National Guard/Reserves medical records 
(included INACDUTRA and ACDUTRA) and 
active service medical records that he 
may possess.  The RO should request the 
veteran to provide the names, addresses 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any records identified by the 
veteran that are not already of record.  
In any event, the RO should request 
copies of all Persian Gulf War protocol 
examinations performed on the veteran by 
VA.

2.  The RO is requested to directly 
contact the Army National Guard/Reserve 
unit(s) to which the veteran has been 
assigned and the National Personnel 
Records Center (NPRC) (or any other 
appropriate organization) to search for 
any additional Army National 
Guard/Reserves medical records (including 
INACDUTRA and ACDUTRA) and active service 
medical records, including those from his 
periods of active service from July 1981 
to October 1981, and from January 1991 to 
July 1991.  Specifically, the Army 
National Guard/Reserve unit(s) and NPRC 
should search for the report of 
separation medical examination from his 
first period of active service, the 
report of enlistment medical examination 
from his second period of active service, 
and the service medical records from his 
tour of active duty in Southwest Asia 
from February 1991 to June 1991.  The RO 
should request NPRC (or any other 
appropriate organization) to state in 
writing whether it has searched all 
applicable secondary sources for such 
records.  In the event that the records 
are unavailable, this should be noted in 
writing in the claims folder.  To the 
extent that the veteran's assistance is 
needed in determining outfits, or other 
details for an informed request, his 
assistance should be requested.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1999).

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should review the veteran's claims on 
appeal on the basis of all pertinent 
evidence of record and legal authority.  
In particular, the RO should evaluate the 
claim for service connection a chronic 
disability manifested by skin rash, 
fatigue, headaches, nervous symptoms, low 
back pain and shortness of breath due to 
an undiagnosed illness, claimed as 
secondary to Persian Gulf War service 
under 38 C.F.R. § 3.317.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


